Case 19-80064-TLS   Doc 2069
        8:19-cv-00504-RFR  Doc Filed 11/18/19
                               # 1 Filed:       Entered
                                           11/18/19     11/18/19
                                                     Page 1 of 9 -14:51:51
                                                                   Page ID # Desc
                                                                             1    Main
                             Document       Page 1 of 9
Case 19-80064-TLS   Doc 2069
        8:19-cv-00504-RFR  Doc Filed 11/18/19
                               # 1 Filed:       Entered
                                           11/18/19     11/18/19
                                                     Page 2 of 9 -14:51:51
                                                                   Page ID # Desc
                                                                             2    Main
                             Document       Page 2 of 9
Case 19-80064-TLS   Doc 2069
        8:19-cv-00504-RFR  Doc Filed 11/18/19
                               # 1 Filed:       Entered
                                           11/18/19     11/18/19
                                                     Page 3 of 9 -14:51:51
                                                                   Page ID # Desc
                                                                             3    Main
                             Document       Page 3 of 9
Case 19-80064-TLS   Doc 2069
        8:19-cv-00504-RFR  Doc Filed 11/18/19
                               # 1 Filed:       Entered
                                           11/18/19     11/18/19
                                                     Page 4 of 9 -14:51:51
                                                                   Page ID # Desc
                                                                             4    Main
                             Document       Page 4 of 9
Case 19-80064-TLS   Doc 2069
        8:19-cv-00504-RFR  Doc Filed 11/18/19
                               # 1 Filed:       Entered
                                           11/18/19     11/18/19
                                                     Page 5 of 9 -14:51:51
                                                                   Page ID # Desc
                                                                             5    Main
                             Document       Page 5 of 9
Case 19-80064-TLS   Doc 2069
        8:19-cv-00504-RFR  Doc Filed 11/18/19
                               # 1 Filed:       Entered
                                           11/18/19     11/18/19
                                                     Page 6 of 9 -14:51:51
                                                                   Page ID # Desc
                                                                             6    Main
                             Document       Page 6 of 9
Case 19-80064-TLS   Doc 2069
        8:19-cv-00504-RFR  Doc Filed 11/18/19
                               # 1 Filed:       Entered
                                           11/18/19     11/18/19
                                                     Page 7 of 9 -14:51:51
                                                                   Page ID # Desc
                                                                             7    Main
                             Document       Page 7 of 9
Case 19-80064-TLS   Doc 2069
        8:19-cv-00504-RFR  Doc Filed 11/18/19
                               # 1 Filed:       Entered
                                           11/18/19     11/18/19
                                                     Page 8 of 9 -14:51:51
                                                                   Page ID # Desc
                                                                             8    Main
                             Document       Page 8 of 9
Case 19-80064-TLS   Doc 2069
        8:19-cv-00504-RFR  Doc Filed 11/18/19
                               # 1 Filed:       Entered
                                           11/18/19     11/18/19
                                                     Page 9 of 9 -14:51:51
                                                                   Page ID # Desc
                                                                             9    Main
                             Document       Page 9 of 9
